DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/08/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. US Patent Application Publication 2017/0069958 (cited by applicant).
Regarding Claim 1, Ko et al. teaches an electronic device (Fig. 1 Par. 0061) comprising: 
a housing (101 Fig. 1 Par. 0061, 0064) including a first plate (front side of 101 Fig. 1), a second plate facing a direction opposite the first plate (rear side of 101 Fig. 1 not shown), and a side member surrounding a space between the first plate and the second plate (peripheral side of 101 Fig. 1); 
an antenna structure (Figs. 1, 2, 12, 16, 17, 27) including: 
a plurality of dielectric layers (dielectric layers of 201 Par. 0116); 
a first array of conductive plates (202 b Fig. 2 Par. 0069) at a first dielectric layer of the dielectric layers (at layer of 201 Fig. 2); 
a second array of conductive plates (opposite 202 b Fig. 2 Par. 0069) spaced from the first array (Fig. 2), 
at least one ground plane (203 Fig. 2 Par. 0070) positioned on at least one of the dielectric layers and interposed between the first array and the second array, when viewed from above the side member (Fig. 2); and 
a wireless communication circuit (209 Fig. 1 Par. 0067) electrically connected to the first array and the second array and configured to transmit 
Ko et al. is silent on the plurality of dielectric layers perpendicular to the first plate and parallel to the side member; the first array of conductive plates aligned in a first direction perpendicular to the first plate; the second array of conductive plates aligned in the first direction at the first dielectric layer; wherein the second array is farther from the first plate than the first array.
However, Ko et al. teaches the radiation direction D1 of the antenna (Par. 0076 Fig. 3).
In this particular case, a person of ordinary skill in the art recognizes that rotating the antenna substrate 201 of Ko et al. by 90 degrees would result in changing the orientation of the radiation direction to the top of the device; and placing the second array to be farther from the first plate than the first array would result in the radiation from the second array to be farther from the first plate.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to place the plurality of dielectric layers perpendicular to the first plate and parallel to the side member, and the first array of conductive plates in a first direction perpendicular to the first plate; the second array of conductive plates in the first direction at the first dielectric layer and the second array farther from the first plate than the first array as a result effect in order to radiate the antenna structure from the top of the electronic device.
Regarding Claim 8, Ko et al. as modified teaches further comprising: a substrate (201 Fig. 2 Par. 0069), wherein at least one of the antenna structure and the wireless communication circuit is positioned at the substrate (209 and antenna structure seen on 201 in Fig. 1).
Regarding Claim 10, Ko et al. as modified teaches further comprising: a display (111 Fig. 1 Par. 0064) exposed to the outside through the first plate, wherein the antenna structure is interposed between the display and the side member, when viewed from above the first plate (Fig. 1).
Claims 2-7, 9 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. US Patent Application Publication 2017/0069958 (cited by applicant) and Samardzija et al. US Patent Application Publication 2014/0009355 (cited by applicant).
Regarding Claim 2, Ko et al. as modified teaches wherein the antenna structure further includes: a third array of conductive plates (221 b Par. 0071) aligned in the first direction at a second dielectric layer of the dielectric layers (Fig. 2); and 
a fourth array of conductive plates (221 b Par. 0071) aligned in the first direction at the second dielectric layer, and 
wherein the third array and the fourth array are electrically connected to the ground plane (Par. 0070, 0103).
Ko et al. is silent on the third array of conductive plates forming a dipole antenna in pairs with the conductive plates of the first array; and the fourth array of conductive plates forming a dipole antenna in pairs with the conductive plates of the second array.

In this particular case, dipole antennas are common and well known in the art as evident by Samardzija et al. and are known to have one arm/plate connected to the signal and the other connected to ground.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to form the arrays of Ko et al. as dipoles based on the teachings of Samardzija et al. as a result effect in order to provide improved performing antenna structures.
Regarding Claim 3, Ko et al. as modified teaches the electronic device of claim 2 as shown in the rejection above.
Ko et al. is silent on wherein the antenna structure further includes: a fifth array of conductive plates aligned in the first direction and disposed between the first array and the ground plane, at a third dielectric layer of the dielectric layers, when viewed from above the side member; and a sixth array of conducive plates aligned in the first direction and disposed between the first array and the ground plane, when viewed from above the side member, at the third dielectric layer and configured to pair with the fifth array.
However, Samardzija et al. discloses “There may be any suitable number of antennas in device 10 (e.g., one antenna, two antennas, three antennas, or four or more antennas)” (par. 0035).

Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the antenna structure with a fifth and sixth arrays of conductive plates based on the teachings of Samardzija et al. as a result effect in order to provide suitable antenna performance.
Regarding Claim 4, Ko et al. as modified teaches the electronic device of claim 3 as shown in the rejection above.
Ko et al. is silent on wherein the antenna structure further includes: a seventh array of conductive plates aligned in the first direction and disposed between the first array and the ground plane, at a fourth dielectric layer of the dielectric layers, when viewed from above the side member, wherein the seventh array is configured to pair with the fifth array to form an antenna; and an eighth array of conductive plates aligned in the first direction at the third dielectric layer, when viewed from the side member, wherein the eighth array is configured to pair with the sixth array between the second array and the ground plane to form an antenna, and wherein the seventh array and the eighth array are electrically connected to the ground plane.
However, Samardzija et al. discloses “There may be any suitable number of antennas in device 10 (e.g., one antenna, two antennas, three antennas, or four or more antennas)” (par. 0035).

Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the antenna structure with a seventh and eighth arrays of conductive plates based on the teachings of Samardzija et al. as a result effect in order to provide suitable antenna performance.
Regarding Claim 5, Ko et al. as modified teaches wherein the wireless communication circuit is configured to: transmit and/or receive a radio frequency (RF) signal of a first polarization characteristic using the first array to the fourth array (a first polarization is implied by the structure of the antenna elements in the array as seen in Fig. 2).
Regarding Claim 6, Ko et al. as modified teaches the electronic device of claim 5 as shown in the rejection above.
Ko et al. is silent on wherein the wireless communication circuit is configured to: transmit and/or receive an RF signal of a second polarization characteristic different from the first polarization characteristic using the fifth array to the eighth array.
However, Ko et al. discloses “In the manufacturing of an antenna for mmWave communication, omni-directionality may be easily ensured by diversely implementing circular polarization, vertical polarization, horizontal polarization, and the like in a single electronic device” (Par. 0123).

 Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the fifth to eighth arrays in an orientation different from the orientation of the first through fourth arrays of Ko et al. to obtain a second different polarization as a result effect in order to provide improved directionality of the pattern of the antenna.
Regarding Claim 7, Ko et al. as modified teaches wherein the antenna formed by the pair of the fifth array and the seventh array is a patch antenna (patch Par. 0076, 0089, 0164, 0166).
Regarding Claim 9, Ko et al. as modified teaches the electronic device of claim 1 as shown in the rejection above.
Ko et al. is silent on wherein the side member includes a metal frame.
However, Samardzija et al. discloses that the housing can be formed from metal structures (Par. 0003, 0006, 0020).
In this particular case, providing the side member including a metal frame is common and well known in the art as evident by Samardzija et al. to provide a compact electronic device.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the side member of the 
Regarding Claim 11, Ko et al. as modified teaches wherein the RF signal is transmitted in a frequency band in a range of 20 GHz to 100 GHz (30 GHz-300 GHz / tens of GHz and greater Par. 0005, 0006).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin US Patent Application Publication 2013/0147664 discloses a reconfigurable millimeter wave multibeam antenna array.
Ko et al. US Patent Application Publication 2016/0043470 discloses an antenna device.
Ko et al. US Patent Application Publication 2016/0087348 discloses an antenna device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845